Citation Nr: 1418138	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a sciatic nerve disability, to include as secondary to a lumbar spine disability. 

4.  Entititlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The June 2010 rating decision reopened the previously denied claim for service connection for a lumbar spine disability.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The issues of service connection for a lumbar spine disability, a cervical spine disability, a sciatic nerve disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied service connection for a lumbar spine disability; the Veteran did not perfect an appeal as to that decision and it is now final.

2.  Evidence associated with the claims file since the June 2004 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice requirements of the Veterans Claims Assistance Act of 2000 require VA to notify the veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a lumbar spine disability was denied by the RO in a June 2004 rating decision because there was no evidence that the claimed condition existed.   The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision and that decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence associated with the claims file since the June 2004 rating action includes VA and private medical records; a VA examination report and addendum opinion and statements; and written argument submitted on behalf of the Veteran.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes a December 2009 VA examination report which reflects a diagnosis of a lumbosacral sprain/strain with mechanical low back pain; a December 2010 private examiner's note that the Veteran's recurrent problems with his lumbar spine may be related to his military service; and a December 2010 statement from the Veteran's wife that the Veteran had been suffering from recurrent back pain since service.  

The evidence is new, bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim.  

Reopening the claim for service connection for a lumbar spine disability is warranted.   
	
ORDER

As new and material evidence has been received, the claim for service connection for a lumbar spine disability is reopened; to this extent, the appeal is granted.


REMAND

Additional development is necessary for the Veteran's claims for service connection for a lumbar spine disability, service connection for a cervical spine disability, service connection for a sciatic nerve disability, to include as secondary to the lumbar spine disability, and service connection for a right knee disability. 

With regard to the Veteran's lumbar spine and cervical spine claims, the Veteran underwent a VA examination in December 2009 and the examiner opined against a finding of a relationship between the Veteran's lumbar and cervical spine conditions and service.  

However, the December 2009 VA examiner's opinion is inadequate.  The examiner reported having reviewed the Veteran's claim file in formulating the opinion and noted that there was no specific injury in service.  He did not account for the Veteran's competent lay statements regarding onset of his lumbar and cervical spine disabilities while carrying gear during service, and the presence of symptoms since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  

A private physician opined in a December 2010 note that the Veteran's lumbar and cervical spine disabilities may be related to service.  

Another VA examination and opinion is necessary in order to decide the Veteran's claims.  

With regard to the Veteran's claim for a sciatic nerve condition, the Veteran contends that he suffers from pain on the left side of his body.  He notes that he began feeling numbness in his left leg in April 2008.  The Veteran was diagnosed with left leg sciatica in January 2009.  At the Veteran's December 2009 VA examination, the examiner opined that the Veteran's left sciatica disability began during and continues post service but noted that the Veteran had many duties that provided unusual wear and tear on the spine.

At the Veteran's November 2010 Informal Hearing, he noted that he sought service connection on a direct basis, in addition to service connection secondary to his lumbar spine disability.  

The Veteran has not been afforded a VA examination to determine whether such disorder was caused or aggravated by the Veteran's lumbar spine disability.  While on remand, the Veteran must undergo another VA examination.  Id.

With regard to the Veteran's claim for a right knee disability, the Veteran reported knee pain due to marches and field training during service.  At his December 2009 VA examination, he noted that he injured his knee during a spider crawl in service.  The examiner diagnosed the Veteran with a bilateral knee strain.  The examiner opined that the Veteran had complaints of patellofemoral pain in service which appeared to continue with activity.  

At the Veteran's November 2010 Informal Hearing, he stated that he suffered from swollen and painful joints while in service.  In a statement submitted in December 2010, the Veteran's wife indicated that the Veteran suffered from knee pain while in service which had continued since separation.  A March 2012 VA treatment record shows that the Veteran had mild degenerative joint disease in his knee.  

The December 2009 VA examination is inadequate as a rationale was not provided for the negative opinion.  Remand for a new examination and opinion is required.   

Finally, ongoing medical records must also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his lumbar spine, cervical spine, sciatic nerve and right knee disabilities.  After securing any necessary releases, request any nonduplicative records identified by the Veteran.

Obtain all outstanding VA treatment records related to the Veteran's lumbar spine, cervical spine, sciatic nerve and right knee disabilities from December 2013.  

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed lumbar spine, cervical spine, sciatic nerve and right knee disabilities.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiners and a rationale for all opinions expressed must be provided. 

For any disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service.  

With respect to the Veteran's sciatic nerve disability, the examiner must provide an opinion as to whether it is at least as likely as not that is caused or aggravated (a permanent worsening beyond its natural progress) by his lumbar spine disability.  If aggravation is shown, the examiner must attempt to quantify the degree of aggravation, if possible.  

For the purposes of providing an opinion as to the etiology of any disability diagnosed, the statements of in-service symptomatology and ongoing spine and nerve problems since service are to be accepted as competent and credible.

3.  After the above development has been completed, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative are to be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


